Exhibit 4.1 IMPAX LABORATORIES, INC. AND WILMINGTON TRUST, NATIONAL ASSOCIATION, as Trustee INDENTURE Dated as of June 30, 2015 2.00% Convertible Senior Notes due 2022 TABLE OF CONTENTS Page Article 1 Definitions Section 1 . Definitions 1 Section 1.02 . References to Interest 12 Article 2 Issue, Description, Execution, Registration and Exchange of Notes Section 2.01 . Designation and Amount 12 Section 2.02 . Form of Notes 12 Section 2.03 . Date and Denomination of Notes; Payments of Interest and Defaulted Amounts 13 Section 2.04 . Execution, Authentication and Delivery of Notes 15 Section 2.05 . Exchange and Registration of Transfer of Notes; Restrictions on Transfer; Depositary 15 Section 2.06 . Mutilated, Destroyed, Lost or Stolen Notes 22 Section 2.07 . Temporary Notes 23 Section 2.08 . Cancellation of Notes Paid, Converted, Etc 23 Section 2.09 . CUSIP Numbers 23 Section 2.10 . Additional Notes; Repurchases 24 Article 3 Satisfaction and Discharge Section 3.01 . Satisfaction and Discharge 24 Article 4 Particular Covenants of the Company Section 4.01 . Payment of Principal and Interest 24 Section 4.02 . Maintenance of Office or Agency 25 Section 4.03 . Appointments to Fill Vacancies in Trustee’s Office 25 Section 4.04 . Provisions as to Paying Agent 25 Section 4.05 . Existence 27 Section 4.06 . Rule 144A Information Requirement and Annual Reports 27 Section 4.07 . Stay, Extension and Usury Laws 29 Section 4.08 . Compliance Certificate; Statements as to Defaults 29 Section 4.09 . Additional Amounts 29 i Article 5 Lists of Holders and Reports by the Company and the Trustee Section 5.01 . Lists of Holders 32 Section 5.02 . Preservation and Disclosure of Lists 32 Article 6 Defaults and Remedies Section 6.01 . Events of Default 32 Section 6.02. Acceleration; Rescission and Annulment 33 Section 6.03. Additional Interest 34 Section 6.04. Payments of Notes on Default; Suit Therefor 35 Section 6.05 . Application of Monies Collected by Trustee 37 Section 6.06 . Proceedings by Holders 38 Section 6.07 . Proceedings by Trustee 38 Section 6.08 . Remedies Cumulative and Continuing 39 Section 6.09 . Direction of Proceedings and Waiver of Defaults by Majority of Holders 39 Section 6.10 . Notice of Defaults 40 Section 6.11 . Undertaking to Pay Costs 40 Article 7 Concerning the Trustee Section 7.01 . Duties and Responsibilities of Trustee 40 Section 7.02 . Reliance on Documents, Opinions, Etc 42 Section 7.03 . No Responsibility for Recitals, Etc 43 Section 7.04 . Trustee, Paying Agents, Conversion Agents, Bid Solicitation Agent or Note Registrar May Own Notes 43 Section 7.05 . Monies and Shares of Common Stock to Be Held in Trust 43 Section 7.06 . Compensation and Expenses of Trustee 44 Section 7.07 . Officer’s Certificate as Evidence 45 Section 7.08 . Eligibility of Trustee 45 Section 7.09 . Resignation or Removal of Trustee 45 Section 7.10 . Acceptance by Successor Trustee 46 Section 7.11 . Succession by Merger, Etc 47 Section 7.12 . Trustee’s Application for Instructions from the Company 47 Article 8 Concerning the Holders Section 8.01 . Action by Holders 48 Section 8.02 . Proof of Execution by Holders 48 Section 8.03 . Who Are Deemed Absolute Owners 48 Section 8.04 . Company-Owned Notes Disregarded 49 Section 8.05 . Revocation of Consents; Future Holders Bound 49 ii Article 9 Holders’ Meetings Section 9.01 . Purpose of Meetings 49 Section 9.02 . Call of Meetings by Trustee 50 Section 9.03 . Call of Meetings by Company or Holders 50 Section 9.04 . Qualifications for Voting 50 Section 9.05 . Regulations 50 Section 9.06 . Voting 51 Section 9.07 . No Delay of Rights by Meeting 51 Article 10 Supplemental Indentures Section 10.01 . Supplemental Indentures Without Consent of Holders 52 Section 10.02 . Supplemental Indentures with Consent of Holders 53 Section 10.03 . Effect of Supplemental Indentures 54 Section 10.04 . Notation on Notes 54 Section 10.05 . Evidence of Compliance of Supplemental Indenture to Be Furnished to Trustee 54 Article 11 Consolidation, Merger, Sale, Conveyance and Lease Section 11.01 . Company May Consolidate, Etc. on Certain Terms 55 Section 11.02 . Successor Corporation to Be Substituted 55 Section 11.03 . Opinion of Counsel to Be Given to Trustee 56 Article 12 Immunity of Incorporators, Stockholders, Officers and Directors Section 12.01 . Indenture and Notes Solely Corporate Obligations 56 Article 13 [Intentionally Omitted] Article 14 Conversion of Notes Section 14.01 . Conversion Privilege 57 Section 14.02 . Conversion Procedure; Settlement Upon Conversion 60 Section 14.03 . Increased Conversion Rate Applicable to Certain Notes Surrendered in Connection with Make-Whole Fundamental Changes 64 iii Section 14.04 . Adjustment of Conversion Rate 67 Section 14.05 . Adjustments of Prices 76 Section 14.06 . Shares to Be Fully Paid 77 Section 14.07 . Effect of Recapitalizations, Reclassifications and Changes of the Common Stock 77 Section 14.08 . Certain Covenants 79 Section 14.09 . Responsibility of Trustee 79 Section 14.10 . Notice to Holders Prior to Certain Actions 80 Section 14.11 . Stockholder Rights Plans 80 Section 14.12 . Limit on Issuance of Shares of Common Stock Upon Conversion 81 Article 15 Repurchase of Notes at Option of Holders Section 15.01
